IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

LORENZO HAWKINS, JR.,                NOT FINAL UNTIL TIME EXPIRES TO
INDIVIDUALLY, AND BRYAN              FILE MOTION FOR REHEARING AND
HAWKINS, INDIVIDUALLY,               DISPOSITION THEREOF IF FILED

      Appellants,                    CASE NO. 1D15-5701

v.

ADVANCED ENTERPRISES
OF NORTHWEST FLORIDA,
INC., A FLORIDA
CORPORATION,

      Appellee.


_____________________________/

Opinion filed September 16, 2016.

An appeal from the Circuit Court for Santa Rosa County.
John F. Simon, Jr., Judge.

Brian W. Hoffman of Carver, Darden, Koretzky, Tessier, Finn, Blossman & Areaux,
LLC, Pensacola, for Appellants.

Jeremy C. Branning and Robert J. Powell of Clark Partington, Pensacola, for
Appellee.



PER CURIAM.

      AFFIRMED.

ROWE, MAKAR, and BILBREY, JJ., CONCUR.